           Case 2:19-cv-05381-JS Document 2 Filed 11/18/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
EUGENE SCALIA,                                   )
SECRETARY OF LABOR,                              )
UNITED STATES DEPARTMENT OF LABOR,               )
                                                 )
                        Plaintiff,               )
                                                 )
            v.                                  ) Civil Action No. 2:19-cv-5381-JS
CHELTEN MARKET, INC., d/b/a CHELTEN MARKET, )
and YOUNG KIM,                                  )
                                                )
                        Defendants.             )
                                                 )

                     MOTION TO APPROVE CONSENT JUDGMENT

       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”), having filed his Complaint in this matter, submits this Motion asking the Court to

approve the proposed consent judgment attached as Exhibit A. Defendants have indicated their

consent to entry of the Consent Judgment by their signatures on the proposed consent judgment.

       WHEREFORE, the Secretary respectfully requests that the Court approve the proposed

Consent Judgment.

November 18, 2019                             Respectfully submitted,

Mailing Address:                              UNITED STATES DEPARTMENT OF
                                              LABOR
U.S. Department of Labor
Office of the Regional Solicitor              Kate S. O’Scannlain
170 S. Independence Mall West                 Solicitor of Labor
Suite 630E, The Curtis Center                 Oscar L. Hampton III
Philadelphia, PA 19106                        Regional Solicitor
                                              Adam Welsh
(215) 861-5128(voice)                         Counsel for Wage and Hour
(215) 861-5162 (fax)
                                              /s/ Andrea Luby
luby.andrea@dol.gov                           Andrea Luby
                                              Senior Trial Attorney
           Case 2:19-cv-05381-JS Document 2 Filed 11/18/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Approve Consent Judgment was
served by electronic mail upon counsel for Defendants at the following address:

Margaret S. Phiambolis
1012 Bethlehem Pike, Suite 103
P.O. Box 356
Spring House, PA 19477
margaret@phiambolislaw.com




                                              2
